              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00194-MR-DSC


MARK KEVIN MILLER,              )
                                )
                   Plaintiff,   )
                                )
     vs.                        )             ORDER
                                )
ZAXBY’S,                        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant Zaxby’s

Franchising LLC’s Motion to Dismiss Plaintiff’s Complaint [Doc. 7] and the

Magistrate Judge’s Memorandum and Recommendation [Doc. 14] regarding

the disposition of that motion.

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable David S. Cayer, United States Magistrate Judge,

was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

      On January 16, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 14]. The parties
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant Zaxby’s Franchising LLC’s Motion to

Dismiss should be granted, and that the Plaintiff’s claims against this

Defendant should be dismissed. The Plaintiff’s claims against the Defendant

Garbar, LLC shall proceed.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 14] is ACCEPTED; the Defendant Zaxby’s

Franchising LLC’s Motion to Dismiss Plaintiff’s Complaint [Doc. 7] is

GRANTED; and the Plaintiff’s claims against Zaxby’s Franchising LLC are

hereby DISMISSED.         The Plaintiff’s claims will go forward against the
                                   Signed: February 5, 2019
Defendant Garbar, LLC.

         IT IS SO ORDERED.


                                         2
